Citation Nr: 1703382	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Additional evidence, to include VA treatment records dated through October 2016, was added to the record after the issuance of the March 2015 supplemental statement of the case.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) of his newly received evidence in a December 2016 submission.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such newly received evidence. 


FINDING OF FACT

For the entire appeal period, the Veteran's ischemic heart disease manifested as the use of medication on an as needed basis but was not productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs, and there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

With respect to the propriety of the assigned rating for the service-connected ischemic heart disease, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the April 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records as well as VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations, to include those conducted in March 2011 and May 2014, to determine the severity of his ischemic heart disease.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected ischemic heart disease as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his ischemic heart disease had worsened in severity since the last VA examinations.  Rather, with respect to such claim, they argue that the evidence reveals that this disability have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Ischemic Heart Disease

The Veteran generally contends that the severity of his ischemic heart disease warrants a higher rating.  He has not submitted any specific argument in support of his appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 7005. 

A July 2010 VA treatment note indicates that the Veteran's left ventricular ejection fraction was found to be 52 percent on a thallium stress test.

A March 2011 VA ischemic heart disease examination report reflects the Veteran's reports of using medication to include aspirin and that he was able to walk for three blocks and climb one flight of stairs without chest pain or shortness of breath.  Other daily activities did not render him symptomatic at the present time.  Physical examination was negative for cardiomegaly, murmurs, gallops or congestive organomegaly.  The examiner found that the Veteran did not have limiting cardiac symptoms and that he had an estimated METs level of 10.  The examiner noted that he was providing an estimated METs level rather than subjecting the Veteran's heart to a stressful situation.

A May 2014 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of using continuous medication for his diagnosed condition and that he had undergone percutaneous coronary intervention in March 2010.  A history of a myocardial infarction, coronary bypass surgery, heart transplant, an implanted cardiac pacemaker, an implanted automatic implantable cardioverter defibrillator and congestive heart failure were denied.  A June 2013 nonexercise stress test revealed left ventricular ejection fraction of 56 percent.
A diagnostic exercise test was not conducted as it was not required as part of the Veteran's treatment plan.  Based on the Veteran's response, an estimated METs level of 7 to 10 METs with fatigue was made.

A June 2015 VA treatment note indicates that there was no change in the Veteran's exercise tolerance.  Chest pain and dyspnea were denied.

For the entire appeal period, the record shows that the Veteran required the use of the medication for his ischemic heart disease and estimated METs of at least 7 but no greater than 10.  The record does not establish that there was a workload of greater than 5 METs but not greater than 7 METs or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A rating in excess of 10 percent for this period is therefore not warranted. 

The Board has considered whether a staged rating under Hart and Fenderson, supra, is appropriate for the Veteran's service-connected ischemic heart disease; however, the Board finds that his symptomatology has been relatively stable throughout the appeal.  Therefore, assigning a staged rating for this disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected ischemic heart disease at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.   Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.   First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's ischemic heart disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under such disability is currently evaluated.  The Veteran's assigned disability ratings contemplate the functional limitations caused by his heart disease, to include fatigue and the need for medication.  In this regard, while the Veteran has reported using medication for his ischemic heart disease, he also reported that he was able to walk for three blocks and climb one flight of stairs without chest pain or shortness of breath.  Moreover, the clinical measurements of ejection fractions and METs used by the rating criteria are measurements of symptoms such as chest pains, shortness of breath, and fatigability.  There is no indication that such disability results in any additional symptomatology not contemplated by the rating criteria. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected ischemic heart disease.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).   However, the Veteran does not assert, and the record does not show, that his ischemic heart disease renders him unemployable.  He reported in a November 2014 VA posttraumatic stress disorder report that he was not working due to his nonservice-connected vision problems.  Therefore, further consideration of TDIU is not necessary.

For the foregoing reasons, the Board finds that a higher rating is not warranted for the Veteran's ischemic heart disease.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for ischemic heart disease is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


